DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 6, 7, 10-12, 15, 16, 19 and 20 are pending.
Claims 19 and 20 have been withdrawn.
Claims 1, 4, 6, 7, 10-12, 15 and 16 are currently under examination.

35 USC § 103 rejections withdrawn. 
The rejections of claims 1, 4, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2016/0045532, published 18 February 2016, effective filing date 13 March 2014, cited previously), Chen et al (Clin Cancer Res, 16:5189-5199, 2010, cited previously) in view of Cheung et al (Cancer Res, 71:2453, 2011, cited previously), Yang et al (Neoplasia, 14:509-518, 2012, cited previously), Lo et al Cancer Research, (1 Oct 2014) Vol. 74, No. 19, Suppl 1, Abstract 1911. 105th Annual Meet AACR 2014. 05 Apr 2014-09 Apr 2014, cited previously), and Liu et al (US 2007/0202593, published 30 August 2007, cited previously), Gomez-Cabrero et al (Plos-One, 8:e73607, 2013, cited previously) and Weiskopf et al (US 2016/0069898, published 10 March 2016, filed 16 May 2014) in further view of Wiesenthal, (Human Tumor Assay Journal, on-line at (http://weisenthal.org/synergy1.htm, March 14, 2012, cited previously) and Chou (Cancer Res, 70:440-446, 2010, cited previously) are withdrawn in view of Applicant’s amendment to claim 1.  

35 USC § 103 rejections maintained. 
The rejections of claims 12, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2016/0045532, published 18 February 2016, effective filing date 13 March 2014, cited previously), Chen et al (Clin Cancer Res, 16:5189-5199, 2010, cited previously) in view of Cheung et al (Cancer Res, 71:2453, 2011, cited previously), Yang et al (Neoplasia, 14:509-518, 2012, cited previously), Lo et al Cancer Research, (1 Oct 2014) Vol. 74, No. 19, Suppl 1, Abstract 1911. 105th 
Roberts disclose a method for treating liver cancer comprising administering an anti-CD47 antibody and sorafenib (paragraphs 5-7, 108, 111). Roberts disclose the anti-CD47 antibody B6H12 (paragraphs 145, 181).
Cheung disclose administering anti-CD47 in the treatment of hepatocellular carcinoma. 
Chen disclose the treatment of hepatocellular carcinoma cells with sorafenib with or without an antiDR5 antibody (page 5191, 2nd column, Fig. 1).  Chen also disclose that sorafenib is the first clinically approved drug for hepatocellular carcinoma (page 5189).  
Yang disclose the treatment of an animal model of hepatocellular carcinoma with sorafenib with and without an anti-EGFRvIII antibody (page 511, 1st paragraph to page 512, 1st paragraph).
One of ordinary skill in the art would have been motivated to combine Chen, Yang, Cheung and Roberts because they all concern the treatment of hepatocellular carcinoma.  Both Chen and Yang disclose the treatment of hepatocellular carcinoma with sorafenib and an antibody to enhance the activity of sorafenib.  Cheung discloses the treatment of hepatocellular carcinoma with anti-CD47 antibodies while Roberts disclose that anti-CD47 antibodies can be used in conjunction with a chemotherapeutic agent such as sorafenib to treat hepatocellular carcinoma.
Neither Chen, Yang, Cheung nor Roberts disclose that the effective amount of the CD47 antibody is 25 mg/ml.
Weiskopf disclose that the therapeutically effective dose of an anti-CD47 antibody depends on the specific antibody used, but may be about 10 mg/kg to 30mg/kg (paragraphs 13, 17, 87, 88).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed the method using the effective amount of the inhibitory anti-CD47 antibody of about 1 mg/kg to about 4 mg/kg is prima facie obvious absence unexpected results.
Neither Chen, Yang, Cheung, Weiskopf nor Roberts disclose the treatment of hepatocellular carcinoma with the NF-κB inhibiting agent IMD-0354 at a dosage of 0.05-3μM.
Gomez-Cabrero disclose administering the NF-κB inhibiting agent IMD-0354 at a dosage of 1 μM for treating a mouse model of breast cancer (page 11, 1st column).
Liu teach the treatment of liver cancer with a polypeptide inhibitor of NF-kB along with a chemotherapeutic agent (claim 11).
Lo disclose that treatment of the hepatocellular cancer cells with the NF-kB inhibitor IMD-0354 decreases the expression of CD47 (Abstract). Furthermore, Lo disclose that NF-κB-mediated CD47 upregulation promotes sorafenib resistance in hepatocellular cancer cells (Id). 
One of ordinary skill in the art would have been motivated to apply Gomez-Cabrero, Lo and Liu’s method of treating cancer with an inhibitor of NF-kB to Chen, Yang, Cheung, Weiskopf and Roberts method of treating hepatocellular cancer with anti-CD47 antibody and sorafenib because Liu et al disclose that a polypeptide inhibitor of NF-kB can be administered in combination with other chemotherapeutic agents to treat liver cancer (paragraph 107) while Lo discloses that treatment of hepatocellular cancer cells with the NF-kB inhibitor IMD-0354 decreases the expression of CD47 while NF-κB-
 	Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Chen, Yang, Cheung, Weiskopf and Roberts method of treating hepatocellular cancer with anti-CD47 antibody and sorafenib with Liu and Lo’s method of treating liver cancer with a NF-kB inhibitor to treat liver cancer with sorafenib, anti-CD47 antibody and IMD-0354 because the prior art teaches that both are useful for the treatment of liver. 
Weisenthal and Choi disclose ways for determining whether a combination of therapeutic agents have a synergistic effect.  Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy. Chou disclose that drug combinations are frequently used in treating cancers with the main aims being to achieve synergistic therapeutic effect , dose and toxicity reduction and delay the induction of drug resistance (page 440, 1st paragraph).


The rejections of claims 1, 4, 6, 7, 10-12, 15 and 16 are under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2016/0045532, published 18 February 2016, effective filing date 13 March 2014, cited previously), Chen et al (Clin Cancer 
Neither Chen, Yang, Cheung, Roberts, Weiskopf, Lo nor Liu disclose a conjugated anti-CD47 antibody.
Hellstrom discloses a method of treating human carcinomas with antibody conjugates.  (column 7, line 55 to column 8, line 6).    Hellstrom further discloses that the tumor targeted antibodies include any antibody that recognizes cell surface antigens on tumor cells and that tumor associated antigen means cell surface antigen which is generally associated with tumor cells. (column14, lines 6-8, 14-16).  Hellstrom et al also disclose that the antibody may be conjugated with radioactive agents. (column 12, line 56 to column 13, line 7).
One of ordinary skill in the art would have been motivated to apply Hellstrom’s method of treating cancer with an immunoconjugate to Chen, Yang, Cheung, Roberts, Weiskopf, Lo and Liu’s method of treating liver cancer with sorafenib,  anti-CD47 antibody and  IMD-0354 because Hellstrom states that his method of treating cancer includes the use of any antibody that recognizes a cell surface antigen on tumor cells while Cheung disclose that CD47 is upregulated in hepatocellular carcinoma.    It would have been prima facie obvious to combine Chen, Yang, Cheung, Roberts, Weiskopf, Lo and Liu’s method of treating liver cancer with sorafenib, anti-CD47 antibody and  IMD-0354 with Hellstrom’s method of treating cancer with an immunoconjugate to have a method for treating liver cancer with sorafenib, a polypeptide inhibitor of NF-kB and a 

Applicant argues that the cited portion of Hellstrom et al. does not disclose a conjugated anti-CD47 antibody or use thereof in any form, let alone in a method to treat liver cancer. Applicant argues that Hellstrom et al., instead, disclose conjugated antibodies other than an anti-CD47 antibody to treat carcinomas, such as the BR96 antibody. 
Applicant further argue that the prior art only identifies a general approach in a seemingly promising field of experimentation. Applicant argues that Hellstrom et al. provide no guidance on a method of treating liver cancer using a conjugated CD47 antibody. 
In response to applicant's arguments against Hellstrom individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hellstrom discloses that the tumor targeted antibodies include any antibody that recognizes cell surface antigens on tumor cells and that tumor associated antigen means cell surface antigen which is generally associated with tumor cells. (column14, lines 6-8, 14-16). Given, Hellstrom’s finding that immunoconjugates were capable of lysing cancer cells and their teaching that tumor targeted antibodies include any antibody that recognizes cell surface antigens on tumor cells it would have been obvious to combine Chen, Yang, Cheung, Roberts, Weiskopf, Lo and Liu’s method of treating liver cancer with sorafenib, anti-CD47 antibody and  IMD-0354 with Hellstrom’s method of treating cancer with an immunoconjugate to have a method for treating liver cancer with sorafenib, IMD-0354 and a conjugated anti-CD47 antibody.
It is noted that the specification does not disclose any examples of conjugated anti-CD47 antibodies that functioned to inhibit tumor growth, either alone or with sorafenib and  IMD-0354.



Declaration of Oi Lin Irene Ng Lui under 37 CFR §1.132

Lui argues that Hellstrom does not disclose a conjugated anti-CD47 antibody or use thereof, let alone in a method to treat liver cancer. In addition, Applicant argues that Hellstrom provides no guidance on a method of treating liver cancer using a conjugated anti-CD47 antibody. 
In response to Lui’s arguments against Hellstrom individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, the specification does not disclose any examples of conjugated anti-CD47 antibodies that functioned to inhibit tumor growth, either alone or with sorafenib and IMD-0354.

Lui further argues that in Example 3 of Hellstrom et al, the addition of a ricin A chain toxin to the BR96 (BR96-RA), BR6 (BR6-RA), and L6 (L6-RA) antibodies does not create uniformly inhibitory antibodies to cancer cells. Applicant argues that as shown in Fig. 3, BR96-RA provides almost no HCT 116 colon carcinoma cell inhibition; however, as shown in Fig. 4, BR.96-RA provides significant C colon carcinoma cell inhibition, while BR6-RA and L6-RA provide limited C colon carcinoma cell inhibition. Applicant argues that the addition of a toxic moiety to an antibody does not ensure that the conjugated antibodies inhibit cancer. 
As discussed in Hellstrom, BR96 does not bind to HCT 116 cells (column 8, lines 37-38). Hellstrom further disclose that BR6-RA does not bind to the C cells; L6-RA binds to the C cells but does not internalize. Thus, as expected, the antibody has to be able to bind the cancer cell type and be internalized for the conjugated antibody to lyse the cancer cell. As discussed above, the specification does not disclose any examples of conjugated anti-CD47 antibodies that functioned to inhibit tumor growth, either alone or with sorafenib and IMD-0354.

et al., the antibodies taught by Hellstrom et al. are capable of killing tumor cells alone, i.e. without additional antitumor agents. Hellstrom et al. teach that conjugation of BR96 is not necessary to kill carcinoma
cells. Therefore, one skilled in the art would not be motivated to use an anti-CD4 7 antibody conjugated to a toxic moiety in a method of treating liver cancer, as Hellstrom et al. state that it is not necessary to kill the cells.
	In response, it is noted that Hellstrom’s disclose in the next paragraph that antibodies can be used as a component of various immunoconjugates including antibody-drug and antibody toxin conjugates, including ricin and PE-antibodies and ricin
and PE-antibody fragment immunotoxins, where internalization of the conjugate is favored. It is not disclosed in Hellstrom any antibodies which are capable of killing tumor cells by themselves, i.e., not in conjugated form, and without effector cells or complement.
Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” 


Summary
Claims 1, 4, 6, 7, 10-12, 15 and 16 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642